      Case 1:19-cv-03120-JTR         ECF No. 20   filed 07/17/20   PageID.1311 Page 1 of 15




 1
 2                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 3
 4                                                                     Jul 17, 2020
                                                                          SEAN F. MCAVOY, CLERK
 5
 6                                UNITED STATES DISTRICT COURT
 7                           EASTERN DISTRICT OF WASHINGTON
 8
 9   DEZARAY B.,                                      No. 1:19-CV-03120-JTR
10
                       Plaintiff,                     ORDER GRANTING IN PART
11                                                    PLAINTIFF’S MOTION FOR
12                           v.                       SUMMARY JUDGMENT AND
                                                      REMANDING FOR ADDITIONAL
13   ANDREW M. SAUL,                                  PROCEEDINGS
14   COMMISSIONER OF SOCIAL
     SECURITY1,
15
16                     Defendant.
17
              BEFORE THE COURT are cross-motions for summary judgment. ECF
18
     No. 14, 18. Attorney D. James Tree represents Dezaray B. (Plaintiff); Special
19
     Assistant United States Attorney Jacob Peter Phillips represents the Commissioner
20
     of Social Security (Defendant). The parties have consented to proceed before a
21
     magistrate judge. ECF No. 5. After reviewing the administrative record and the
22
     briefs filed by the parties, the Court GRANTS IN PART Plaintiff’s Motion for
23
     Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
24
25            1
                  Andrew M. Saul is now the Commissioner of the Social Security
26   Administration. Accordingly, the Court substitutes Andrew M. Saul as the
27   Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
28   25(d).


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 1
      Case 1:19-cv-03120-JTR     ECF No. 20     filed 07/17/20   PageID.1312 Page 2 of 15




 1   REMANDS the matter to the Commissioner for additional proceedings pursuant to
 2   42 U.S.C. § 405(g).
 3                                     JURISDICTION
 4         Plaintiff filed an application for Supplemental Security Income on
 5   September 30, 2015, alleging disability since August 21, 2015, due to depression,
 6   anxiety, insomnia, sciatic nerve pain, PTSD, and bipolar disorder. Tr. 69. The
 7   application was denied initially and upon reconsideration. Tr. 98-106, 110-16.
 8   Administrative Law Judge (ALJ) Laura Valente held a hearing on September 28,
 9   2017, Tr. 38-67, and issued an unfavorable decision on April 18, 2018, Tr. 15-27.
10   Plaintiff requested review of the ALJ’s decision from the Appeals Council. Tr.
11   167. The Appeals Council denied the request for review on April 2, 2019. Tr. 1-5.
12   The ALJ’s April 2018 decision is the final decision of the Commissioner, which is
13   appealable to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this
14   action for judicial review on May 29, 2019. ECF No. 1.
15                               STATEMENT OF FACTS
16         Plaintiff was born in 1984 and was 31 years old as of the date she filed her
17   application. Tr. 22. She has a GED and some college course work and a limited
18   work history. Tr. 196, 574. Plaintiff had a traumatic childhood, involving the death
19   of her older sister, her father’s death by drug overdose, and Plaintiff’s placement in
20   foster care. Tr. 59, 406-07, 419. At the age of 18 Plaintiff returned to live with her
21   mother and began using drugs. Tr. 59-60, 572. She had a period of sobriety for
22   about five years in her 20s, but returned to methamphetamine and heroin use. Tr.
23   52. In late 2014 Plaintiff discovered her partner had been abusing her daughter; she
24   experienced a significant increase in her depression and anxiety in dealing with the
25   fall-out from the abuse, including his criminal trial. Tr. 414, 571, 829. In 2016
26   Plaintiff’s children were removed from her custody and placed in foster care. Tr.
27   800. In May 2017 Plaintiff entered a 30-day detox and then transferred to a six-
28   month inpatient treatment facility. Tr. 676. Shortly before her disability hearing,


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 2
      Case 1:19-cv-03120-JTR      ECF No. 20    filed 07/17/20   PageID.1313 Page 3 of 15




 1   her middle child was returned to her custody and came to live with her in the
 2   treatment home. Tr. 46, 1067.
 3                                STANDARD OF REVIEW
 4         The ALJ is responsible for determining credibility, resolving conflicts in
 5   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 6   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 7   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 8   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 9   only if it is not supported by substantial evidence or if it is based on legal error.
10   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
11   defined as being more than a mere scintilla, but less than a preponderance. Id. at
12   1098. Put another way, substantial evidence is such relevant evidence as a
13   reasonable mind might accept as adequate to support a conclusion. Richardson v.
14   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
15   rational interpretation, the Court may not substitute its judgment for that of the
16   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
17   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
18   administrative findings, or if conflicting evidence supports a finding of either
19   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
20   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
21   supported by substantial evidence will be set aside if the proper legal standards
22   were not applied in weighing the evidence and making the decision. Brawner v.
23   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
24                       SEQUENTIAL EVALUATION PROCESS
25         The Commissioner has established a five-step sequential evaluation process
26   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); Bowen v.
27   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
28   proof rests upon the claimant to establish a prima facie case of entitlement to


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 3
      Case 1:19-cv-03120-JTR     ECF No. 20    filed 07/17/20   PageID.1314 Page 4 of 15




 1   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
 2   claimant establishes that a physical or mental impairment prevents the claimant
 3   from engaging in past relevant work. 20 C.F.R. § 416.920(a)(4). If a claimant
 4   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
 5   shifts to the Commissioner to show (1) the claimant can make an adjustment to
 6   other work; and (2) the claimant can perform specific jobs that exist in the national
 7   economy. Batson v. Commissioner of Social Sec. Admin., 359 F.3d 1190, 1193-
 8   1194 (2004). If a claimant cannot make an adjustment to other work in the national
 9   economy, the claimant will be found disabled. 20 C.F.R. § 416.920(a)(4)(v).
10         “A finding of ‘disabled’ under the five-step inquiry does not automatically
11   qualify a claimant for disability benefits.” Parra v. Astrue, 481 F.3d 742, 746 (9th
12   Cir. 2007) (citing Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001)).
13   When there is medical evidence of drug or alcohol addiction (DAA), the ALJ must
14   determine whether the drug or alcohol addiction is a material factor contributing to
15   the disability. 20 C.F.R. § 416.935(a). In order to determine whether DAA is a
16   material factor contributing to the disability, the ALJ must evaluate which of the
17   current physical and mental limitations would remain if the claimant stopped using
18   drugs or alcohol, then determine whether any or all of the remaining limitations
19   would be disabling. 20 C.F.R. § 416.935(b)(2). If the remaining limitations would
20   not be disabling, DAA is a material contributing factor to the determination of
21   disability. Id. If the remaining limitations would be disabling, the claimant is
22   disabled independent of the DAA and the addiction is not a material contributing
23   factor to disability. Id. Plaintiff has the burden of showing that DAA is not a
24   material contributing factor to disability. See Parra, 481 F.3d at 748.
25                            ADMINISTRATIVE DECISION
26         On April 18, 2018, the ALJ issued a decision finding Plaintiff was not
27   disabled as defined in the Social Security Act, due to the materiality of substance
28   abuse. Tr. 15-27.



     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 4
      Case 1:19-cv-03120-JTR     ECF No. 20     filed 07/17/20   PageID.1315 Page 5 of 15




 1         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 2   activity since the application date. Tr. 17.
 3         At step two, the ALJ determined Plaintiff had the following severe
 4   impairments: low back disorder, opioid abuse, major depressive disorder, and
 5   anxiety disorder. Id.
 6         At step three, the ALJ found Plaintiff did not have an impairment or
 7   combination of impairments that met or medically equaled the severity of one of
 8   the listed impairments. Tr. 18-19.
 9         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
10   she could perform a range of medium work, with the following limitations:
11
           The claimant can perform all postural activities on a frequent basis,
12         except stooping, kneeling, crouching, and crawling are limited to an
13         occasional basis. She can perform simple, routine tasks in two hour
           increments and she can maintain concentration, persistence, and pace
14         for six hours in an eight hour work day. She can work in the same
15         room as the public, but she can have only superficial, occasional
           contact. She is further limited to working in the same room as co-
16
           workers, but not in coordination. The claimant can handle simple,
17         routine changes. She is limited to occasional interaction with
18         supervisors. The claimant will likely be absent from work three days
           per month.
19
20   Tr. 19.
21         At step four, the ALJ found Plaintiff was unable to perform her past relevant
22   work as a cashier or counter attendant. Tr. 22
23         At step five, the ALJ found that, considering Plaintiff’s age, education, work
24   experience and residual functional capacity, there were no jobs that existed in
25   significant numbers in the national economy that Plaintiff could perform. Tr. 22-
26   23.
27         Because of Plaintiff’s substance abuse, the ALJ further considered her
28   abilities if she were to stop using drugs. Tr. 23. The ALJ found Plaintiff’s


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 5
      Case 1:19-cv-03120-JTR     ECF No. 20    filed 07/17/20   PageID.1316 Page 6 of 15




 1   remaining impairment would continue to be severe, but would not meet or
 2   medically equal a listing. Tr. 23.
 3         The ALJ found, if Plaintiff stopped the substance abuse, she would retain the
 4   same physical capabilities, but would have the following additional limitations:
 5
           The claimant has sufficient concentration for complex and detailed
 6         tasks in two hour increments with usual and customary breaks in an
 7         eight hour work day. She can work in the same room as the public, but
           she can have only superficial contact. She is further limited to
 8         working in the same room as co-workers, but not in coordination. The
 9         claimant can handle simple, routine changes. She is limited to
           occasional interaction with supervisors.
10
11   Tr. 24.
12         The ALJ found Plaintiff would continue to be unable to perform her past
13   relevant work even if she stopped the substance abuse. Tr. 26.
14         The ALJ finally found that, considering Plaintiff’s age, education, work
15   experience, and residual functional capacity if she stopped using drugs, there
16   would be jobs that existed in significant numbers in the national economy that she
17   was capable of performing, specifically identifying the representative occupations
18   of cleaner/housekeeper, production assembler, and outside deliverer. Tr. 26.
19         The ALJ thus concluded Plaintiff’s substance use disorder was a
20   contributing factor material to the determination of disability, and thus Plaintiff
21   was not under a disability within the meaning of the Social Security Act at any
22   time from the date the application was filed through the date of the decision. Tr.
23   26-27.
24                                          ISSUES
25         The question presented is whether substantial evidence supports the ALJ’s
26   decision denying benefits and, if so, whether that decision is based on proper legal
27   standards.
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 6
      Case 1:19-cv-03120-JTR    ECF No. 20    filed 07/17/20   PageID.1317 Page 7 of 15




 1          Plaintiff contends the ALJ erred by (1) improperly finding substance abuse
 2   to be material to the finding of disability; (2) improperly assessing medical opinion
 3   evidence; (3) improperly rejecting Plaintiff’s symptom testimony; and (4) failing to
 4   develop the record.
 5                                     DISCUSSION
 6   1.     Materiality of substance abuse
 7          Plaintiff argues the ALJ improperly found substance abuse to be material to
 8   the finding of disability. ECF No. 14 at 9-12. Specifically, she argues the ALJ
 9   failed to point to sufficient evidence demonstrating Plaintiff’s co-occurring mental
10   impairments are not disabling in the absence of substance abuse. Id. Defendant
11   argues that substantial evidence supports the ALJ’s finding that substance abuse
12   was material, specifically pointing to a period of sobriety to make reasonable
13   judgments about Plaintiff’s abilities when not abusing substances. ECF No. 18 at
14   3-7.
15          The Social Security Act bars payment of benefits when drug abuse or
16   alcoholism (DAA) is a contributing factor material to a disability claim. 42 U.S.C.
17   §§ 423(d)(2)(C) & 1382(a)(3)(J); Bustamante v. Massanari, 262 F.3d 949 (9th Cir.
18   2001). If there is evidence from an acceptable medical source that Plaintiff has a
19   substance abuse disorder and the claimant succeeds in proving disability, the
20   Commissioner must determine whether DAA is material to the determination of
21   disability. 20 C.F.R. § 416.935; SSR 13-2p (Feb. 20, 2013), available at 2013 WL
22   621536. That is, the ALJ must perform the sequential evaluation process a second
23   time, separating out the impact of the claimant’s DAA, to determine if she would
24   still be found disabled if she stopped using drugs or alcohol. Bustamante, 262 F.3d
25   at 955. DAA is a materially contributing factor if the claimant would not meet the
26   SSA’s definition of disability if the claimant were not using drugs or alcohol. 20
27   C.F.R. § 416.935(b).
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 7
      Case 1:19-cv-03120-JTR     ECF No. 20    filed 07/17/20   PageID.1318 Page 8 of 15




 1         To determine the materially of DAA, the ALJ will “[1] evaluate which of
 2   [the claimant’s] current physical and mental limitations . . . would remain if [the
 3   claimant] stopped using drugs or alcohol and then [2] determine whether any or all
 4   of [the claimant’s] remaining limitations would be disabling.” Ingram v. Barnhart,
 5   72 Fed. Appx. 631, 634 (9th Cir. 2003) (citing 20 C.F.R. § 416.935(b)(2)).
 6         Plaintiff has a lengthy history of substance abuse, and readily admitted to her
 7   extensive heroin and methamphetamine abuse throughout much of the relevant
 8   period. Tr. 50-51, 457, 603-06, 725, 772. In May 2017, Plaintiff entered a 30-day
 9   detoxification program, and then transferred to a residential facility for a planned
10   six-month stay for further substance abuse treatment. Tr. 676, 923. She continued
11   to reside at the facility as of her hearing in September 2017, and was maintaining
12   her sobriety. Tr. 57-58. The ALJ found the evidence from Plaintiff’s period of
13   sobriety supported a finding that her condition improved in the absence of
14   substance abuse to the point of being capable of working. Tr. 24-26.
15         Social Security Ruling 13-2p(7) addresses situations where a claimant’s co-
16   occurring mental disorders improve in the absence of DAA:
17
           b. To support a finding that DAA is material, we must have evidence
18         in the case record that establishes that a claimant with a co-occurring
19         mental disorder(s) would not be disabled in the absence of DAA.
           Unlike cases involving physical impairments, we do not permit
20         adjudicators to rely exclusively on medical expertise and the nature of
21         a claimant's mental disorder.
           ...
22
           d. We will find that DAA is not material to the determination of
23         disability and allow the claim if the record is fully developed and the
24         evidence does not establish that the claimant's co-occurring mental
           disorder(s) would improve to the point of nondisability in the absence
25         of DAA.
26
27
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 8
      Case 1:19-cv-03120-JTR       ECF No. 20   filed 07/17/20   PageID.1319 Page 9 of 15




 1   SSR 13-2p(7). The Ruling goes on to discuss the assessment of periods of
 2   abstinence in DAA cases in the presence of co-occurring mental impairments. It
 3   provides in pertinent part:
 4
           i. Improvement in a co-occurring mental disorder in a highly
 5         structured treatment setting, such as a hospital or substance abuse
 6         rehabilitation center, may be due at least in part to treatment for the
           co-occurring mental disorder, not (or not entirely) the cessation of
 7         substance use. We may find that DAA is not material depending on
 8         the extent to which the treatment for the co-occurring mental disorder
           improves the claimant's signs and symptoms. If the evidence in the
 9
           case record does not demonstrate the separate effects of the treatment
10         for DAA and for the co-occurring mental disorder(s), we will find
11         that DAA is not material, as we explain in Question 7.

12         ii. A co-occurring mental disorder may appear to improve because of
13         the structure and support provided in a highly structured treatment
           setting. As for any mental disorder, we may find that a claimant's co-
14         occurring mental disorder(s) is still disabling even if increased support
15         or a highly structured setting reduce the overt symptoms and signs of
           the disorder.
16
17         iii. Given the foregoing principles, a single hospitalization or other
18         inpatient intervention is not sufficient to establish that DAA is
           material when there is evidence that a claimant has a disabling co-
19         occurring mental disorder(s). We need evidence from outside of such
20         highly structured treatment settings demonstrating that the claimant's
           co-occurring mental disorder(s) has improved, or would improve, with
21         abstinence
22
23   SSR 13-2p(9).
24         The Court finds the ALJ’s finding of improvement to the point of non-
25   disability in the absence of DAA is not supported by substantial evidence. All of
26   the records of improvement the ALJ cited to were from a period of time when
27   Plaintiff was still residing in the highly structured setting of her residential
28   treatment facility. In July, for example, Plaintiff had reached the point where she



     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 9
     Case 1:19-cv-03120-JTR     ECF No. 20    filed 07/17/20   PageID.1320 Page 10 of 15




 1   was allowed five weekly passes from the facility in order to attend NA meetings
 2   and church, but still had to be accompanied by someone else. Tr. 675. By
 3   September, her son was returned to her custody, but was living with her in the
 4   facility. Tr. 46. The records document that Plaintiff was continuing to attend
 5   therapy and medication management, and was dealing with emotions around her
 6   daughter’s abuse and her own trauma. Tr. 669, 674. Under SSR 13-2p, evidence
 7   from outside such a structured setting is needed to indicate improvement to the
 8   point of non-disability.
 9         On remand, the ALJ will re-evaluate the materiality of DAA and take into
10   consideration any additional evidence that Plaintiff may submit.
11   2.    Plaintiff’s subjective statements
12         Plaintiff contends the ALJ erred by improperly rejecting her subjective
13   complaints. ECF No. 14 at 19-20.
14          It is the province of the ALJ to make credibility determinations. Andrews v.
15   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). However, the ALJ’s findings must be
16   supported by specific, cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231
17   (9th Cir. 1990). Once the claimant produces medical evidence of an underlying
18   medical impairment, the ALJ may not discredit testimony as to the severity of an
19   impairment merely because it is unsupported by medical evidence. Reddick v.
20   Chater, 157 F.3d 715, 722 (9th Cir. 1998). Absent affirmative evidence of
21   malingering, the ALJ’s reasons for rejecting the claimant’s testimony must be
22   “specific, clear and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
23   1996); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1996). “General findings are
24   insufficient: rather the ALJ must identify what testimony is not credible and what
25   evidence undermines the claimant’s complaints.” Lester, 81 F.3d at 834; Dodrill v.
26   Shalala, 12 F.3d 915, 918 (9th Cir. 1993).
27         The ALJ concluded Plaintiff’s medically determinable impairments could
28   reasonably be expected to cause the alleged symptoms; however, Plaintiff’s


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 10
     Case 1:19-cv-03120-JTR     ECF No. 20    filed 07/17/20   PageID.1321 Page 11 of 15




 1   statements concerning the intensity, persistence and limiting effects of those
 2   symptoms were not entirely consistent with the medical evidence and other
 3   evidence in the record. Tr. 25. Specifically, the ALJ found there was no evidence
 4   of treatment in the record to corroborate Plaintiff’s testimony that her anxiety had
 5   worsened since achieving sobriety. Id. The ALJ also noted largely normal physical
 6   findings and conservative treatment for her back pain. Id.
 7         As this claim is being remanded for further consideration of the materiality
 8   of substance abuse, the ALJ will reassess Plaintiff’s subjective complaints, and
 9   make specific findings regarding the reliability of her allegations. The Court notes
10   the ALJ’s summary of Plaintiff’s allegations largely drew from statements made
11   when Plaintiff was still abusing drugs. Tr. 25 (citing exhibit 4E, completed in
12   December 2015, in this record at Tr. 202-09). On remand, the ALJ should clarify
13   which portions of Plaintiff’s statements and testimony are accepted or rejected.
14   3.    Opinion evidence
15         Plaintiff argues the ALJ erred in evaluating the medical opinion evidence by
16   improperly rejecting the opinions from Dr. Sawyer and Ms. Mondragon. ECF No.
17   14 at 13-19.
18         a. Dr. Sawyer
19         When an examining physician’s opinion is contradicted by another
20   physician, the ALJ must offer “specific and legitimate” reasons to reject the
21   opinion. Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995). The specific and
22   legitimate standard can be met by the ALJ setting out a detailed and thorough
23   summary of the facts and conflicting clinical evidence, stating her interpretation
24   thereof, and making findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.
25   1989).
26         In January 2016, Plaintiff attended a consultative psychological exam with
27   Dr. Greg Sawyer. Tr. 570-79. Dr. Sawyer diagnosed Plaintiff with PTSD, major
28   depressive disorder, history of bipolar disorder, and traits of borderline personality


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 11
     Case 1:19-cv-03120-JTR     ECF No. 20    filed 07/17/20   PageID.1322 Page 12 of 15




 1   disorder. Tr. 577. He opined Plaintiff would not have difficulty with simple routine
 2   tasks, accepting instruction, and performing work activities on a consistent basis.
 3   Tr. 578. He found she would have difficulty with detailed and complex tasks,
 4   carrying out complex and 1-2 step instructions, maintaining effective social
 5   interactions, sustaining concentration and persistence, maintaining regular
 6   attendance, and dealing with usual stress in the workplace. Tr. 578-79.
 7         The ALJ gave this opinion some weight, but noted that Dr. Sawyer failed to
 8   mention the effects of Plaintiff’s substance abuse on her functioning, and noted
 9   that Plaintiff had provided incorrect evidence to Dr. Sawyer regarding her ongoing
10   substance abuse. Tr. 21. Nevertheless, the ALJ incorporated cognitive, social, and
11   adaptive limitations into the RFC evaluating Plaintiff’s abilities when using
12   substances. Tr. 21-22.
13         Plaintiff argues Dr. Sawyer’s assessed limitations were based on his
14   objective assessment and the fact that he did not separately assess the impact of
15   substance use was not a specific and legitimate reason to discount his opinion. ECF
16   No. 14 at 15. She further argues that the ALJ was incorrect about Dr. Sawyer not
17   addressing substance use and Plaintiff providing incorrect information about
18   sobriety. Id. at 15-17. Defendant argues the ALJ reasonably translated Dr.
19   Sawyer’s opinion into functional limitations that were disabling when considering
20   the impact of substance abuse, and that the ALJ’s reading of the record was
21   supported by substantial evidence. ECF No. 18 at 7-11.
22         The Court finds no error. The ALJ reasonably found Dr. Sawyer’s opinion to
23   be premised to some extent on incorrect information from Plaintiff regarding her
24   sobriety. Chaudhry v. Astrue. 688 F.3d 661, 671 (9th Cir. 2012). Furthermore, Dr.
25   Sawyer assessed disabling limitations during a period of time when Plaintiff was
26   continuing to use drugs; the ALJ found Plaintiff to be unable to work full time
27   when using drugs. Plaintiff has advanced no explanation as to how Dr. Sawyer’s
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 12
     Case 1:19-cv-03120-JTR      ECF No. 20    filed 07/17/20   PageID.1323 Page 13 of 15




 1   opinion would reflect her abilities when sober. The ALJ did not err in her analysis
 2   of Dr. Sawyer’s opinion.
 3         b. Ms. Mondragon
 4         An ALJ may discount the opinion of an "other source," such as a nurse
 5   practitioner, if she provides "reasons germane to each witness for doing so."
 6   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
 7         Plaintiff’s treating social worker, Gabriela Mondragon, completed a Work
 8   First form for the Department of Social and Health Services in October 2015. Tr.
 9   398-401. She noted Plaintiff’s diagnoses to include bipolar disorder, PTSD, and
10   severe opioid use. Tr. 398. She opined Plaintiff was limited to 1-10 hours per week
11   of work-related activity, and would have difficulty with concentration and
12   interactions with others. Id.
13         The ALJ gave this opinion some weight for the period when Plaintiff was
14   using substances, however she noted that the opinion failed to account for the
15   effects of Plaintiff’s substance use and how the use played into her other mental
16   health issues. Tr. 21.
17         Plaintiff argues the ALJ was wrong to find the opinion did not account for
18   how substance use contributed to Plaintiff’s other mental health issues, and argues
19   that the disabling limitations were specifically linked to psychiatric limitations
20   alone. ECF No. 14 at 17-19. Defendant argues the ALJ reasonably accounted for
21   the opinion in formulating the RFC with substance use, and to the extent the ALJ
22   rejected it, gave a germane reason. ECF No. 18 at 11-14. Defendant further argues
23   the opinion does not clearly comment only on limitations related to mental health,
24   as Ms. Mondragon noted one of Plaintiff’s diagnoses to be severe opioid abuse. Id.
25          The Court finds no harmful error. As with Dr. Sawyer’s opinion, the
26   opinion from Ms. Mondragon was offered during a period when Plaintiff was
27   engaged in extensive substance abuse. Though the RFC formulated by the ALJ was
28   not as limiting as the opinion offered by Ms. Mondragon, any omission of greater


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 13
     Case 1:19-cv-03120-JTR     ECF No. 20    filed 07/17/20   PageID.1324 Page 14 of 15




 1   limitations was harmless, as the ALJ found Plaintiff unable to work when
 2   considering the impact of substances. Plaintiff’s argument that Ms. Mondragon’s
 3   opinion only reflects limitations stemming from mental health impairments is not
 4   supported by the record.
 5   4.    Development of the record
 6         Plaintiff argues that the ALJ erred in failing to adequately develop the record
 7   with respect to Plaintiff’s RFC when not using substances. ECF No. 14 at 20-21.
 8   Plaintiff argues the ALJ should have obtained an updated psychological evaluation
 9   once Plaintiff had achieved sobriety. Id. Defendant argues the record was
10   unambiguous and the ALJ had no further duty to develop the record. ECF No. 18
11   at 17-18.
12         The obligation to develop the record “is triggered only when there is
13   ambiguous evidence or when the record is inadequate to allow for proper
14   evaluation of the evidence.” Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir.
15   2001). As this claim is being remanded for further proceedings, the ALJ will
16   reassess, based on the updated record, whether any additional evidence is needed
17   to make an evaluation of disability and the materiality of substance use.
18                                    CONCLUSION
19         Plaintiff argues the decision should be reversed and remanded for the
20   payment of benefits. The Court has the discretion to remand the case for additional
21   evidence and findings or to award benefits. Smolen v. Chater, 80 F.3d 1273, 1292
22   (9th Cir. 1996). The Court may award benefits if the record is fully developed and
23   further administrative proceedings would serve no useful purpose. Id. Remand is
24   appropriate when additional administrative proceedings could remedy defects.
25   Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In this case, the Court
26   finds that further development is necessary for a proper determination to be made.
27         The ALJ’s decision is not supported by substantial evidence. On remand, the
28   ALJ shall reevaluate the materiality of substance abuse, and in so doing reassess


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 14
     Case 1:19-cv-03120-JTR      ECF No. 20      filed 07/17/20   PageID.1325 Page 15 of 15




 1   Plaintiff’s subjective complaints and make findings on each of the five steps of the
 2   sequential evaluation process, obtaining supplemental testimony from a vocational
 3   expert as needed, and taking into consideration any other evidence or testimony
 4   relevant to Plaintiff’s disability claim.
 5         Accordingly, IT IS ORDERED:
 6         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
 7   GRANTED IN PART.
 8         2.     Defendant’s Motion for Summary Judgment, ECF No. 18, is
 9   DENIED.
10         3.     The matter is REMANDED to the Commissioner for additional
11   proceedings consistent with this Order.
12         4.     An application for attorney fees may be filed by separate motion.
13         The District Court Executive is directed to file this Order and provide a copy
14   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
15   the file shall be CLOSED.
16         IT IS SO ORDERED.
17         DATED July 17, 2020.
18
19                                 _____________________________________
                                             JOHN T. RODGERS
20                                  UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 15
